Citation Nr: 1013566	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for sleep apnea. 

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for narcolepsy.

4.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for residuals of an abrasion of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to 
September 1976 and October 1976 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, denying the Veteran's petition 
to reopen his claims of entitlement to service connection for 
sleep apnea, low back pain, narcolepsy, and residuals of an 
abrasion of the left knee.  In September 2007, the Veteran 
submitted a notice of disagreement and subsequently perfected 
his appeal in March 2008.

In July 2008, the Veteran presented sworn testimony during a 
VA Central Office hearing in Washington, D.C., which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

To establish jurisdiction over these issues, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claims.  See 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claims.

The Board notes that, in his July 2008 hearing before the 
Board, the Veteran indicated that he wished to reopen his 
claims of entitlement to service connection for a cervical 
spine disability and a left shoulder disability.  However, it 
does not appear that the RO has adjudicated these claims.  
Thus, the applications to reopen claims of entitlement to 
service connection for a cervical spine disability and a left 
shoulder disability are REFERRED to the RO for further 
action.

The issues of entitlement to service connection for sleep 
apnea, a low back disability, narcolepsy, and residuals of an 
abrasion of the left knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement 
to service connection for sleep apnea in January 2002 on the 
basis that there was no evidence that sleep apnea was 
incurred or aggravated in service or that any current sleep 
apnea was related to service; although the Veteran initiated 
an appeal, he did not perfect the appeal.

2.  Evidence submitted subsequent to the RO's January 2002 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for sleep apnea.

3.  The RO denied the Veteran's petition to reopen his claim 
of entitlement to service connection for a low back 
disability in May 2006 on the basis that no new and material 
evidence of a residual disability from his in-service back 
pain or a medical nexus between his in-service back pain and 
his current low back disability had been submitted; the 
Veteran did not timely appeal this decision.

4.  Evidence submitted subsequent to the RO's May 2006 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for a low back disability.

5.  The Board denied the Veteran's petition to reopen his 
claim of entitlement to service connection for narcolepsy in 
May 2006 on the basis that no new and material evidence 
showing that the Veteran had narcolepsy that was aggravated 
by or otherwise related to military service had been 
submitted; the Veteran did not timely appeal this decision.

6.  Evidence submitted subsequent to the RO's May 2006 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for narcolepsy.

7.  The Board denied the Veteran's claim of entitlement to 
service connection for residuals of an abrasion of the left 
knee in April 2005 on the basis that there was no evidence 
that showed that the Veteran experienced any residuals of his 
in-service left knee abrasion; the Veteran did not timely 
appeal this decision.

8.  Evidence submitted subsequent to the Board's April 2005 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for residuals of an 
abrasion of the left knee.



CONCLUSIONS OF LAW

1.  The RO's January 2002 decision denying the Veteran's 
claim of entitlement to service connection for sleep apnea is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
sleep apnea has been submitted.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The RO's May 2006 decision denying the Veteran's petition 
to reopen his claim of entitlement to service connection for 
a low back disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 
(2009).

4.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for a 
low back disability has been submitted.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

5.  The RO's May 2006 decision denying the Veteran's petition 
to reopen his claim of entitlement to service connection for 
narcolepsy is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 20.1100, 20.1104 (2009).

6.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
narcolepsy has been submitted.  38 U.S.C.A. § 5108 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

7.  The Board's April 2005 decision denying the Veteran's 
claim of entitlement to service connection for residuals of 
an abrasion of the left knee is final.  38 U.S.C.A. § 7266 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104(a), 20.1100, 
20.1104 (2009).

8.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
residuals of an abrasion of the left knee has been submitted.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's applications to reopen his 
previously denied claims for service connection for sleep 
apnea, a low back disability, narcolepsy, and residuals of an 
abrasion of the left knee, these applications, and only these 
applications, have been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA 
solely with regards to the Veteran's applications to reopen 
is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

The issue before the Board is whether new and material 
evidence has been submitted sufficient to reopen the 
Veteran's previously denied claims of entitlement to service 
connection for sleep apnea, a low back disability, 
narcolepsy, and residuals of an abrasion of the left knee.  
After a review of the evidence of record, the Board finds 
that new and material evidence has been submitted with regard 
to each of these claims.

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
sleep apnea, a low back disability, narcolepsy, and residuals 
of an abrasion of the left knee.  Specifically, the Veteran 
was denied service connection for sleep apnea in a 
January 2002 RO decision, a low back disability and 
narcolepsy in a February 1998 Board decision, and residuals 
of an abrasion of the left knee in an April 2005 Board 
decision.  The Veteran's subsequent petitions to reopen his 
claims of entitlement to service connection for a low back 
disability and narcolepsy were denied in an April 2005 Board 
decision and a May 2006 RO decision.

The basis for the RO's January 2002 denial of service 
connection for sleep apnea was that there was no evidence 
showing in-service treatment for sleep apnea or a 
relationship between the Veteran's military service and any 
current sleep apnea.  At the time of this denial, statements 
from the Veteran and VA treatment records were considered.  
The January 2002 RO decision is the last final denial of this 
claim.

The basis for the RO's May 2006 denial of the Veteran's 
petition to reopen his claim of entitlement to service 
connection for a low back disability was that there was no 
evidence of a chronic back disability while in service and no 
medical nexus between the Veteran's current low back 
disability and his active duty service.  At the time of this 
denial, statements from the Veteran and VA treatment records 
were considered.  The May 2006 RO decision is the last final 
denial of this claim.

The basis for the RO's May 2006 denial of the Veteran's 
petition to reopen his claim of entitlement to service 
connection for narcolepsy was that there was no evidence 
showing that narcolepsy was aggravated by active duty 
service.  At the time of this denial, statements from the 
Veteran and VA treatment records were considered.  The 
May 2006 RO decision is the last final denial of this claim.

Finally, the basis for the Board's April 2005 denial of 
service connection for residuals of an abrasion of the left 
knee was that there was no evidence that the Veteran 
experienced any residuals of his in-service left knee 
abrasion, or that there was any relationship between the in-
service left knee abrasion and a current left knee 
disability.  At the time of this denial, statements and 
hearing testimony from the Veteran and VA treatment records 
were considered.  The April 2005 Board decision is the last 
final denial of this claim.

The new evidence submitted since the January 2002 denial of 
sleep apnea, the May 2006 denials of a low back disability 
and narcolepsy, and the April 2005 denial of residuals of an 
abrasion of the left knee consists of additional statements 
and hearing testimony from the Veteran, updated private and 
VA treatment records, and medical nexus opinions from Dr. 
J. S. S, dated April 2004, April 2007, and August 2008.

Significantly, the Veteran submitted positive medical nexus 
opinions from Dr. J. S. S. indicating that there is a 
relationship between the Veteran's claimed disabilities and 
his military service.  The Board notes that, in its 
September 2007 rating decision, the RO raised an issue as to 
the authenticity of these opinions.  Notably, there is no 
evidence to indicate that the Veteran has been treated by Dr. 
J. S. S.  None of the VA treatment records associated with 
the claims file are signed by or reference Dr. J. S. S.  
Additionally, there appears to be a possible difference in 
writing and signature between the various opinions.  Further, 
none of the opinions provide Dr. J. S. S.'s medical license 
number or contact information.  However, under Justus, supra, 
when considering whether evidence submitted is new and 
material, the credibility of such evidence is presumed.  
Thus, presuming the credibility of the opinions from Dr. 
J. S. S., the Board finds that the opinions satisfy the low 
threshold requirement for new and material evidence.  As 
such, the claims are reopened.

However, the Board cannot, at this point, adjudicate the 
reopened claims, as further development is necessary.  This 
is detailed in the REMAND below.


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for sleep apnea, the Veteran's 
claim is reopened.  To this extent, and to this extent only, 
the appeal is granted.

As new and material evidence has been submitted regarding the 
claim of service connection for a low back disability, the 
Veteran's claim is reopened.  To this extent, and to this 
extent only, the appeal is granted.

As new and material evidence has been submitted regarding the 
claim of service connection for narcolepsy, the Veteran's 
claim is reopened.  To this extent, and to this extent only, 
the appeal is granted.

As new and material evidence has been submitted regarding the 
claim of service connection for residuals of an abrasion of 
the left knee, the Veteran's claim is reopened.  To this 
extent, and to this extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claims of entitlement to service connection for sleep apnea, 
a low back disability, narcolepsy, and residuals of an 
abrasion of the left knee.

As referenced above, the RO has raised an issue of 
authenticity as to the April 2004, April 2007, and 
August 2008 medical nexus opinions submitted by the Veteran.  
Further, as these opinions do not provide any medical 
rationale for the finding of a medical nexus, the Board finds 
them inadequate for rating purposes.  Thus, the claims must 
be remanded for further development.

As this issue is being remanded, the Board will take the 
opportunity to obtain any VA treatment records not yet 
associated with the claims file, particularly any treatment 
records from Dr. J. S. S.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from 
the Columbia VA Medical Center (VAMC), 
covering the period from January 15, 2008, 
to the present, and relating to a sleep 
disorder, the back, or the left knee, 
should be obtained and added to the claims 
folder.  Additionally, copies of any VA 
treatment records signed by Dr. J. S. S. 
and not previously associated with the 
claims file should be obtained and added 
to the claims file.

2.  The RO/AMC should return the 
April 2004, April 2007, and August 2008 
medical opinions submitted by the Veteran 
to the authoring physician, Dr. J. S. S. 
at the Columbia VAMC.  Dr. J. S. S. must 
verify the content of those opinions and 
provide an addendum that includes a 
thorough rationale for his findings of a 
medical nexus between the Veteran's 
military service and his claimed 
disabilities.  The Veteran may be recalled 
for an examination as necessary.

3.  If, and only if, Dr. J. S. S. is 
unavailable, the Veteran should be 
scheduled for a VA examination to 
determine the nature and etiology of his 
sleep apnea, low back disability, 
narcolepsy, and residuals of an abrasion 
of the left knee.  The examiner must 
review pertinent documents in the 
Veteran's claims file in conjunction with 
the examination.  This must be noted in 
the examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current sleep apnea, low back disability, 
narcolepsy, and/or residuals of an 
abrasion of the left knee were caused or 
aggravated by a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims of entitlement to 
service connection for sleep apnea, a low 
back disability, narcolepsy, and residuals 
of an abrasion of the left knee should be 
readjudicated.  If any of the claims 
remain denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this case should be returned to the Board 
for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


